Citation Nr: 0532508	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-20 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing before the undersigned in September 2005.  A 
transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has Level I hearing loss in the right ear and 
no greater than Level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2005); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling).  During the course 
of the veteran's claim, VA promulgated new regulations 
amending the rating criteria for hearing impairment, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 25,210 
(May 11, 1999) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its October 2002 statement of the case (SOC), 
such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Although there is no indication 
that the RO considered the previous version of the 
regulations, after careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
previous regulation is not m ore favorable to the veteran 
than the amended one.  Thus, there is no prejudice to the 
veteran. Id.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2005); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2005); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examinations result cited below.

The RO established service connection for right ear hearing 
loss in a June 2001 rating decision.  The effective date of 
the award was March 2, 1998.  It assigned a noncompensable 
evaluation.  Subsequently, in a February 2002 rating 
decision, the RO granted service connection for bilateral 
hearing loss effective from March 23, 1998.  It also assigned 
a noncompensable evaluation.

In connection with his claim, the veteran underwent a VA 
audiology examination in June 1998.  At that time, puretone 
thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

15
15
60
60
LEFT

15
20
75
75

The average puretone threshold was 38 in the right ear and 46 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.

The veteran underwent another VA examination in February 
2002.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
25
60
65
LEFT

30
25
75
75

The average puretone threshold was 45 in the right ear and 51 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 92 
percent in the left ear.

The veteran was afforded another VA examination in September 
2002.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
30
65
65
LEFT

40
30
75
80

The average puretone threshold was 49 in the right ear and 56 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear at 68 dbHL 
and 80 percent in the left ear at 64 dbHL.

A VA treatment report indicates that the veteran underwent 
another audiological examination in September 2004.  Although 
the report records mild to severe sensorineural hearing loss 
bilaterally, it only consists of graphic representations of 
hearing test results without interpretation as to the exact 
puretone thresholds found.  In addition, the report did not 
provide speech discrimination scores.  

Finally, the veteran underwent another VA examination in 
March 2005.  Puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
65
75
LEFT

35
35
75
75

The average puretone threshold was 52 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
showing mild to severe sensorineural hearing loss 
bilaterally.

In this case, applying the results from the June 1998, 
February 2002, and March 2005 VA audiological examinations to 
Table VI yields a Roman numeral value of I for both the right 
and left ear.  Applying the results of the September 2002 VA 
audiological examination to Table VI yields a Roman numeral 
value of I for the right ear and IV for the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's bilateral hearing loss is evaluated as 
noncompensable.  Simply stated, none of these results 
provides a basis to grant this claim. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86 (2005).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to an initial compensable disability rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2005); 38 
C.F.R. § 4.87, Diagnostic Code 6100 (1998).

The Board adds that although the veteran indicates that his 
hearing disability interferes with his ability to work, there 
is no competent medical evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in August 2002, July 
2003, and April 2005, as well as information provided in the 
October 2002 SOC and April 2005 supplemental statement of the 
case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the October 2002 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
The Board also notes that the April 2005 VCAA letter from the 
RO specifically asks the veteran to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).   Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2002 VCAA 
letter after the February 2002 rating decision on appeal.  In 
any event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  Also, the Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation that the timing of VCAA 
notice has prejudiced him in any way.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured 
service medical records (SMRs), relevant VA medical 
examinations and opinions, and VA treatment records.  In 
addition, the veteran has also submitted several personal 
statements, VA treatment records, as well as his hearing 
testimony.  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
private records regarding this claim.  Moreover, at the 
September 2005 Travel Board hearing, the veteran indicated he 
had no further medical evidence to provide.  Thus, the Board 
is satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


